PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/531,026
Filing Date: 3 Aug 2019
Appellant(s): Flinn et al.



__________________
Steven Flinn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the Appeal Brief, Appellant argues:
1) Appellant’s claimed invention is directed to improving this technological-based process for content navigation by integrating the performing of automated inferences from audio-based content with automated generation of recommendations that are in accordance with the inferences, and then automatically selecting relevant elements of the media instance based upon user interactions with the recommendations. The fact that usage behaviors are recited as an element of the claim merely constitutes a particular means to an end, with the end (i.e., the functional result) being the improving of the navigation of a particular computer-implemented structure, a media instance comprising sequentially arranged content. It is submitted that this end is not reasonably construed to be the “organizing of human activity.”
Furthermore, Appellant directs the Board’s attention to the Specification of the instant application at page 31 lines 14-23, which teaches that “users” (and associated usage behavioral information) need not necessarily relate to humans, but rather, may relate directly and fully to computer systems and their interactions. Hence, Appellant’s claimed invention embodied by claim 1 is not necessarily directed to human users or activities at all, and it is submitted this is yet another reason that claim 1 cannot be reasonably construed to recite the abstract idea of Managing Certain Methods of Organizing Human Activity at Step 2A prong 1 of the subject matter eligibility test.
The claimed invention embodied by claim 1 represents one specific embodiment taught by the Specification, and as Appellant pointed out, an embodiment that is not directed to sales or marketing—it is an embodiment that is directed to solving the technical problem of the inherently inefficient navigation of media such as videos, and this motivation for improving content navigation is taught in the Specification at, for example, page 39 lines 16-19 and page 48 line 29 — page 49 line 2.
Appellant submits that Appellant’s claim 1 recites a relatively similar system process flow as Example 37 Claim 2, but with more functional detail. Example 37 Claim 2 first merely recites a user selection that instructs the system to organize icons according to use, while Appellant’s claim 1 corresponding element recites the more technically complex functionality of performing an inference from audio content. Appellant submits this comparison therefore demonstrates that for at least both the first and second comparison elements, Appellant’s claim 1 comprises more specific technical functionality than Example 37 Claim 2, and it should be further noted that Example Claim 2 merely recites a standard computer processor and memory, which is no different than the computing substrate of Appellant’s claimed invention. Therefore, it is submitted that Appellant’s claim 1, taken as a whole, comprises more technical functionality than Example 37 Claim 2.
Example 42 Claim 1 is found to satisfy the Step 2A prong 2 filter of the subject matter eligibility test as 2019 PEG explains: “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application.” Likewise, it is submitted, by the reasoning of Example 42 Claim 1, any purported abstract idea such as a “method of organizing human activity” recited by Appellant’s claim 1 at Step 2A prong | must be found to be integrated into a practical application at Step 2A prong 2. Appellant’s claim 1 recites a combination of elements that provides a technical solution to the problem of efficiently navigating media instances and achieves this with demonstrably more functional technical capability than that of Example 42 Claim 1. It is therefore submitted that this combination of elements contradicts the Examiner’s contention that, “it does not impose any meaningful limits on the practicing of the abstract idea” (Final Office Action page 4 paragraph 2). It is submitted that the combination of elements of claim 1 significantly limits the practicing of the purported generic abstract idea of the method of organizing human activity.
Appellant therefore argues that Step 2B of the subject matter eligibility test should not be reached. If it is reached, Appellant submits that the combined elements of the claim constitute significantly more than a generic purported abstract idea such as Managing Certain Methods of Organizing Human Activity. It is submitted that the Examiner therefore errs in concluding otherwise (Final Office Action page 6 paragraph 3), which relies on conclusory assertions such as “there isn’t any improvement to another technology or technical field” (Final Office Action page 5 paragraph 3) that Appellant has demonstrated is false. Furthermore, it is submitted that the Examiner’s reliance on the conclusion that “no more than a general purpose computer” is required by claim 1 (Final Office Action page 6 paragraph 2) fails to be dispositive—the 2019 PEG examples that Appellant discusses above likewise apply standard general purpose computing hardware.
With respect to argument 1, the Examiner respectfully disagrees.
The limitations of accessing, performing, generating, delivering, accessing, selecting and delivering, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.
Specifically, the claim elements recite accessing automatically information comprising audio content that is associated with a media instance; performing automatically one or more inferences by analyzing the audio content; generating automatically a plurality of recommended objects based, at least in part, upon the one or more inferences; delivering automatically the plurality of recommended objects to one or more users; accessing automatically one or more usage behaviors associated with at least one user of the one or more users interacting with at least one recommended object of the plurality of recommended objects; selecting automatically an element of the media instance based on the one or more usage behaviors; and delivering automatically the element of the media instance to a user of the one or more users.
As described in ¶ 0076 of the PGPUB of the instant application, “However, as defined herein, an activity may also simply constitute a process participant 200 action or behavior. For example, a process participant 200 for a sales process might be a prospective customer, and a behavior of the prospective customer may constitute an activity. In such cases a process participant, for example, a customer or prospective customer, may not be aware that their behaviors or interactions with a process constitute conducting a formally defined activity, although from the perspective of another process participant or the process owner, the activity may constitute a formally defined activity.”
Additionally, ¶ 0086 recites “FIGS. 4A and 4B also depict adaptive recommendations 910 being generated and delivered by the adaptive computer-based application 925 to process participants 200. The adaptive recommendations 910 are shown being delivered to one or more process participants 200 engaged in “Activity 2” 170 of the adaptive process instance 930 in FIG. 4B. It should be understood that the adaptive recommendations 910 may be delivered to process participants 200 during any activity or any other point during participation in a process or sub-process.”
As such, and contrary to Appellant’s assertion, other than reciting one or more processors, the claim limitations merely cover commercial interactions, including marketing or sales activities or behaviors, as well as managing personal behavior, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, any “user” of claim 1, whether “a human entity, a computer system, or a second adaptive system (distinct from the adaptive system 100) that interacts with, or otherwise uses the adaptive computer-based application 925 and the associated adaptive system 100,” (¶ 0132 of the PGPUB of the instant application) is delivered both “a plurality of recommended objects” and “an element of the media instance”, as recited in claim 1. Following, and contrary to Appellant’s assertion, the claimed invention embodied by claim 1 represents an embodiment that is indeed directed to sales or marketing.
Moreover, as described in ¶ 0010 of the PGPUB of the instant application, “Examples of new types of processes enabled by adaptive recombinant processes include processes that are underpinned by syndication and/or recombination of processes and sub-processes across a series or network of organizations. Such capabilities may be applied to facilitate, for example, marketing and business development, product or service/solution development and delivery, innovation, coordinated operations, and/or collaborative learning. Specific examples of new types of processes enabled by adaptive recombinant processes are adaptive online asset management, adaptive viral marketing processes, adaptive sales and marketing processes, adaptive commercial processes such as adaptive product and service bundling and pricing, processes enabled by location-aware and collectively adaptive systems, and adaptive publishing processes.”
Additionally, ¶ 0071 recites “A process may apply to, but is not limited to, the following general application areas: marketing, sales, price determination, innovation, research and development (R&D), product development, service and solutions development, business development, tangible or intangible asset management, manufacturing, supply chain management, logistics and transportation, procurement, finance and accounting, investment and portfolio management, human resources, education, entertainment, information technology, security, military, legal, administrative processes and business strategy.”
Appellant’s continued reliance on claim 2 of Example 37 is misplaced. The Examiner maintains that the example is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes. Moreover, Appellant’s claim language is wholly unrelated to Example 37 (Relocation of Icons on a Graphical User Interface), as Appellant is likely aware.
As discussed in the analysis of claim 2 of Example 37, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components.”
Contrarily, here, as discussed above, the claim language is indeed directed to marketing or sales activities or behaviors, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Appellant’s continued reliance on claim 1 of Example 42 is misplaced. The Examiner maintains that the example is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes.  Moreover, Appellant’s claim language is wholly unrelated to Example 42 (Method for Transmission of Notifications When Medical Records Are Updated), as Appellant is likely aware.
As discussed in the analysis of claim 1 of Example 42, “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application.”
Contrarily, here there are no additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, and automatically generating a message whenever updated information is stored.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
As an initial point, method claims 1-7 fail to recite any additional elements recited in the claim beyond the abstract idea. Further, besides the abstract idea, system claims 8-20 include one or more processors.
The one or more processors in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., one or more processors).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
 Under step 2B of the analysis, the claims include, inter alia, one or more processors. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed on page 103 of the originally filed specification, “A standard PC workstation 956 is connected to the server in a contemporary fashion. In this instance, the relevant systems, in part or as a whole, may reside on the server 950, but may be accessed by the workstation 956. A terminal or display-only device 958 and a workstation setup 960 are also shown. The PC workstation 956 may be connected to a portable processing device (not shown), such as a mobile telephony device, which may be a mobile phone or a personal digital assistant (PDA). The mobile telephony device or PDA may, in turn, be connected to another wireless device such as a telephone or a GPS receiver.  Figure 51 also features a network of wireless or other portable devices 962. The relevant systems may reside, in part or as a whole, on all of the devices 962, periodically or continuously communicating with the central server 952, as required. A workstation 964 connected in a peer-to-peer fashion with a plurality of other computers is also shown. In this computing topology, the relevant systems, as a whole or in part, may reside on each of the peer computers 964.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Additionally, the current application is a continuation of U.S. Patent Application No. 13/270,019 (‘019) filed on October 10, 2011. Regarding the ‘019 application, a PTAB decision was filed 8/20/2019, affirming a 35 USC 101 rejection of claims. The current claims recite a similar inventive concept and claim elements, as seen in the ‘019 application claims. 
As discussed in the PTAB decision, on page 5, “The Specification provides evidence as to what the claimed invention is directed. In this case, the Specification discloses that the “invention relates to extending the business process paradigm so as to make processes more explicitly adaptive overtime.” (Spec. 1,11. 8—9.) Claim 5 provides further evidence. Claim 5 recites “contributing a plurality of usage behaviors to a usage function,” “interacting with a media instance . . . comprising] a plurality of video elements, wherein the video elements are automatically selected . . . , and arranged in a storyline ... in accordance with an inference of a preference based, at least in part, on the plurality of usage behaviors,” “and interacting with the media instance.” None of the steps recite technological implementation details. Instead, they describe functional results to be achieved by any means. In short, claim 5 is directed to managing personal behavior or relationships by organizing/arranging information, in this case, video elements. Thus, we agree with the Examiner that claim 5 is directed to the abstract idea of certain methods of organizing human activity. (See Final Action 3; see also Bridge and Post, Inc. v. Verizon Commons, Inc., No. 2018-1697, slip op. at 6—9 (Fed. Cir. July 5, 2019) (nonprecedential) (deciding media content to provide to a user by retrieving usage patterns for the user’s device, generating a user profile based on the usage patterns, and analyzing the data, including the user profile, determined to be directed to an abstract idea).)”

Appellant also argues:
2) the Examiner errs with respect to dependent claims 2, 3, 4, 5, 6, 7, 11, 12, 18, 20 and the corresponding analogous claims, in asserting that, “none of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea,” (Final Office Action page 4 paragraph 3). It is submitted that at a minimum, at Step 2A prong 2 of the subject matter eligibility test, the dependent claim language serves to integrate the purported abstract idea into a practical application. It is submitted that this is clear by, for example, again objectively comparing the elements of the dependent claims to the 2019 PEG Example 42 Claim 1 and applying the reasoning of the 2019 PEG that is provided for that example.
And while Step 2B of the subject matter eligibility test should therefore not be reached, if it is reached, it is submitted that the dependent claim language was not routine and conventional at the time of invention, and the Examiner fails to provide supporting evidence for the Examiner’s implicit contention that all the limitations of the claim are well-known, routine, and conventional, individually and in combination, as was demonstrated by the court in Alice Corp. and as is required in accordance with the Berkheimer memo, whereby routine and conventional requires being prevalent at the time of the invention, not merely known in the art. It is therefore submitted that with respect to claim 2, at Step 2B the Examiner errs in making the conclusory assertion that, “the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amount to significantly more than the abstract idea itself,” (Final Office Action page 6 paragraph 3).



With respect to argument 2, the Examiner respectfully disagrees.
As an initial point, Appellant seems to misunderstand the Berkheimer Memorandum. With respect to the Berkheimer court case, in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds 1) an explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s).
However, here the 101 rejection never indicated that the additional elements, cited in step 2B of the analysis, are “well-understood, routine or conventional,” so Applicant’s arguments are moot, since the Berkheimer Memorandum is not applicable.
Moreover, none of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe the performing the inferences by analyzing the audio content. Claims 4 and 5 further describe generating the plurality of recommended objects. Claims 6 and 7 further describe selecting the element of the media instance. Claims 11 and 12 further describe the one or more inferences, and the plurality of recommended objects. Claim 18 further describes the plurality of recommended objects, while claim 20 recites an additional delivery step. A more detailed abstract idea remains an abstract idea.
Additionally, the claims recite application of a Bayesian-based algorithm and application of a computer-implemented neural network. Here, the Bayesian-based algorithm and computer-implemented neural network is merely considered a complex mathematical exercise, thus directed to an abstract idea.
The claimed use of the Bayesian-based algorithm and computer-implemented neural network does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity.

Appellant also argues:
3) That the Examiner errs in asserting that Reisman at paragraph 0444 discloses the claim 1 limitation, “performing automatically one or more inferences by analyzing the audio content,” the Examiner errs in contending that Reisman at paragraph 0215 discloses the claim 1 limitations, “generating automatically a plurality of recommended objects based, at least in part, upon the one or more inferences; delivering automatically the plurality of recommended objects to one or more users,” the Examiner errs in contending that Reisman at paragraph 0317-0318 discloses the claim 1 limitation, “accessing automatically one or more usage behaviors associated with at least one user of the one or more users interacting with at least one recommended object of the plurality of recommended objects,” and that the Examiner errs in contending that Reisman at paragraphs 0317 and 0320 disclose the claim 1 limitations, “selecting automatically an element of the media instance based on the one or more usage behaviors; and delivering automatically the element of the media instance to a user of the one or more users,” and
4) That the Examiner errs in asserting that: claim 3 is anticipated by paragraph 0444 of Reisman, claim 4 is anticipated by paragraph 0317 of Reisman, claim 5 is anticipated by paragraph 0610 of Reisman, claim 6 is anticipated by paragraph 0118 Reisman, claim 7 is anticipated by paragraph 0118 Reisman, claim 11 is anticipated by paragraph 0444 Reisman, claim 12 is anticipated by paragraph 0118 Reisman, claim 18 is anticipated by paragraph 0189 Reisman, claim 20 is anticipated by paragraph 0751 Reisman, and that the cited disclosure of Horvitz fails to teach application of a Bayesian-based algorithm specifically to audio content as is required by claim 2.

With respect to argument 3, the Examiner respectfully disagrees.
Reisman discloses performing automatically one or more inferences by analyzing the audio content (i.e., Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires. Such behavior controls can be obtained and composed from a combination of sources, including the user, the author (including the full range of sourcing and distribution players), and from hardware and software vendors, third party services, and other users, ¶ 0444).
Additionally, content sources are intended to include all electronically accessible media, notably TV, movies, audio, multimedia, Web and other text, and online transaction systems. TV includes broadcast, satellite, cable, video-on-demand and pay-per-view, as well as stored content on varied storage media. Local storage includes hard disks, DVD, CD, VCR, TiVO/Replay, etc. Multimedia includes all forms of video and audio including hypermedia and virtual reality (¶ 0018).
Unlike simple adjacency-based ads related to a discrete media resource, enhancements linked to continuous media add a level of richness and of variation over time. Such thematic basis for offers might, for example be used in the simple example of book offers, in which books that related to any of the themes of the program might be offered. This could extend similarly to other products or merchandise, such as music, video, travel, and more loosely to any kind of product or service that might be sold by exploiting an association or common element with the base program, or inferences about the viewers who might be watching that base program (¶ 0632).
As such, and contrary to Applicant’s assertion, Reisman indeed discloses performing automatically one or more inferences by analyzing the audio content.
Reisman discloses generating automatically a plurality of recommended objects based, at least in part, upon the one or more inferences; and delivering automatically the plurality of recommended objects to one or more users (i.e., the user can draw on rich and flexible author-coded recommendations, and, if given suitable browsing controls, can actively determine whether available views are activated and "real-ized," and on what time-base, in a customized, personalized reality, ¶ 0215).
Additionally, Unlike simple adjacency-based ads related to a discrete media resource, enhancements linked to continuous media add a level of richness and of variation over time. Such thematic basis for offers might, for example be used in the simple example of book offers, in which books that related to any of the themes of the program might be offered. This could extend similarly to other products or merchandise, such as music, video, travel, and more loosely to any kind of product or service that might be sold by exploiting an association or common element with the base program, or inferences about the viewers who might be watching that base program (¶ 0632).
As such, and contrary to Applicant’s assertion, Reisman indeed discloses generating automatically a plurality of recommended objects based, at least in part, upon the one or more inferences; and delivering automatically the plurality of recommended objects to one or more users.
Reisman discloses accessing automatically one or more usage behaviors associated with at least one user of the one or more users interacting with at least one recommended object of the plurality of recommended objects (i.e., The methods described herein have been described primarily with regard to aspects of context (state) that are internal to one or more systems available to a user, with some limited input and inference regarding the user's intended device set usage and task characteristics, ¶ 0317, wherein to the extent that more extensive external context information (such as from sensors and physical objects and/or from other knowledge of the viewing environment and user behavior) and corresponding application support functions are available, these methods will generally be applicable to those state data and functions as well, ¶ 0318); and selecting automatically an element of the media instance based on the one or more usage behaviors; and delivering automatically the element of the media instance to a user of the one or more users (i.e., wherein to the extent that more extensive external context information (such as from sensors and physical objects and/or from other knowledge of the viewing environment and user behavior) and corresponding application support functions are available, these methods will generally be applicable to those state data and functions as well, ¶ 0318, which encapsulates application state and includes the hypermedia storage layer, a view that presents that to the user and obtains inputs, and a controller that defines behavior and responds to user interactions with the view to cause changes to the model, ¶ 0320).
Additionally, Unlike simple adjacency-based ads related to a discrete media resource, enhancements linked to continuous media add a level of richness and of variation over time. Such thematic basis for offers might, for example be used in the simple example of book offers, in which books that related to any of the themes of the program might be offered. This could extend similarly to other products or merchandise, such as music, video, travel, and more loosely to any kind of product or service that might be sold by exploiting an association or common element with the base program, or inferences about the viewers who might be watching that base program (¶ 0632).
Further, Author is also meant to be inclusive of both "human authors," including any human editing processes, and "automated authors," including dynamic content management /delivery systems, software agents, association, filtering, and annotation systems, and the like (¶ 0071).
As such, and contrary to Applicant’s assertion, Reisman indeed discloses accessing automatically one or more usage behaviors associated with at least one user of the one or more users interacting with at least one recommended object of the plurality of recommended objects, and selecting automatically an element of the media instance based on the one or more usage behaviors; and delivering automatically the element of the media instance to a user of the one or more users.

With respect to argument 4, the Examiner respectfully disagrees.
As per claim 3, Reisman discloses performing automatically the one or more inferences by analyzing the audio content, wherein the one or more inferences are performed by application of a computer-implemented neural network (i.e., Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444).
As per claim 4, Reisman discloses generating automatically the plurality of recommended objects, wherein the recommended objects are further generated in accordance with an inference of a preference that is based on a plurality of usage behaviors associated with one or more users (i.e., The methods described herein have been described primarily with regard to aspects of context (state) that are internal to one or more systems available to a user, with some limited input and inference regarding the user's intended device set usage and task characteristics, ¶ 0317).
As per claim 5, Reisman discloses generating automatically the plurality of recommended objects, wherein the recommended objects are further generated in accordance with the inference of the preference, wherein the inference of the preference is based upon the application of a plurality of inference weightings that are determined in accordance with usage behavior priority rules that are applied to the plurality of usage behaviors (i.e., This might also include a history database, and learning processes to tune the inference process. As with the TV whobot, the rankings might be weighted by who the user knows well, and would not be likely to be asking about, and who the user may or should know less well as likely intended targets, ¶ 0610).
As per claim 6, Reisman discloses selecting automatically the element of the media instance based on the one or more usage behaviors, wherein the element of the media instance comprises video content that is associated with the audio content (i.e., Multimedia includes all forms of video and audio including hypermedia and virtual reality, ¶ 0118).
As per claim 7, Reisman discloses selecting automatically the element of the media instance based on the one or more usage behaviors, wherein the element of the media instance comprises an element of the audio content (i.e., Content sources are intended to include all electronically accessible media, notably TV, movies, audio, multimedia, Web and other text, and online transaction systems, ¶ 0118).
As per claim 11, Reisman discloses the one or more processors configured to: perform automatically the one or more inferences by analyzing the audio content, wherein the one or more inferences are performed in accordance with an inference tuning control (i.e., A further variation in controls can be provided to allow users to override markup suggestions (or other produced-in schemes) on a one-time, session, or permanent basis. Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires. Such behavior controls can be obtained and composed from a combination of sources, ¶ 0444).
As per claim 12, Reisman discloses the one or more processors configured to: generate automatically the plurality of recommended objects, wherein each of the plurality of recommended objects comprises text (i.e., Content sources are intended to include all electronically accessible media, notably TV, movies, audio, multimedia, Web and other text, and online transaction systems, ¶ 0118).
As per claim 18, Reisman discloses the one or more processors configured to: deliver automatically the plurality of recommended objects to the one or more users, wherein the plurality of recommended objects are arranged in a temporal-based sequence (i.e., This method of providing a collection of link arcs having time-interval attributes (start and end times for enabling the link, relative to time position in the starting resource) serves as a more flexible alternative to the sending of link arc triggers in real -time. The effect of real -time triggers can then be derived by processing the linkbase in a sequence that is in accord with the time-interval attributes, ¶ 0189).
As per claim 20, Reisman discloses the one or more processors configured to: deliver automatically an explanation for delivering the recommendation, wherein the explanation is in a natural language format and comprises reasoning for the delivery of the recommendation (i.e., Extending the discussion above, it is noted that the concepts of personalization/customization, as emphasized in interactive media, and channelization, as applied in more traditional media and as extended herein, might, in various embodiments, be related and/or complementary. Personalization as applied on the Web and proposed in emerging digital TV services focuses on building a customized experience tuned to the desires and interests of the user, ¶ 0751).
As per claim 2, Reisman does not disclose performing automatically the one or more inferences by analyzing the audio content, wherein the one or more inferences are performed by application of a Bayesian-based algorithm.
Horvitz et al disclose aspects of the subject invention can be based on a cost-benefit analysis technique (including an approximation) and statistical (e.g., a Bayesian) model that can be utilized to infer, in real-time, a device availability and an expected cost of interruption for a contactee in various locations, as a function of a consideration of a pattern of evidence sensed about a user's activities and calendar information (¶ 0107).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 4, 2022


Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623  

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.